Cite as 2014 Ark. 154

                SUPREME COURT OF ARKANSAS
                                                Opinion Delivered   April 3, 2014

          IN RE ACCESS TO JUSTICE
          COMMISSION


                                     PER CURIAM

       Judge Vic Harper, District Judge, Lincoln County District Court in Star City,

Arkansas, is appointed to the Access to Justice Commission for a three-year term to fill the

unexpired term of Judge David Switzer, to expire on October 15, 2016. We thank Judge

Harper for accepting this important position.

       The court thanks Judge David Switzer for his service to this important committee.